Title: James Madison to Nicholas P. Trist, 17 July 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            Thursday  July 17. 28
                            
                        
                        
                        We are very sorry for the cause that detains you from the From the attendance you wished not to omit, but it is the
                            request of us all that you consult your health as the first duty. With best wishes
                        
                        
                            
                                J. Madison
                            
                        
                    